Title: From George Washington to Major General Robert Howe, 20 September 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir
          Head Quarters West point 20 Sepr 1779
        
        I have this moment recd your favs. of the 19th and 20th My Accounts from New York by way of Staten Island agree in the main with yours, and General Wayne just now informs me that he is of opinion that the evacuation of both Verplanks and Stoney points is in

agitation. You must exercise your own judgment in pitching upon a position, I have only one general Rule to lay down for you, which is, to keep at such a distance with your main Body as to avoid a possibility of a surprize; & to be very vigilant. I am &c.
      